Case 1:20-cv-20990-RNS Document 21 Entered on FLSD Docket 08/28/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

 Skyler Wayne Sexton, Individually  )
 and as Personal Representative for )
 the Estate of Kimberly Sexton,     )
 deceased, Plaintiffs,              )
                                    ) Civil Action No. 20-20990-Civ-Scola
 v.                                 )
                                    )
 Carnival Corporation, and others,  )
 Defendants.                        )
                 Order Granting Motion to Amend Complaint
        This matter is before the Court on the Plaintiffs’ motion for leave to amend
 the complaint. (Pls.’ Mot., ECF No. 18.) This lawsuit arises from the allegedly
 negligent care provided to the Decedent, Kimberly Sexton, while she was a
 passenger aboard a cruise ship operated by Defendant Carnival Corporation.
 (ECF No. 10 at ¶¶ 14-16.) The Plaintiff previously filed a first amended complaint
 in response to the Defendants’ motion to dismiss. (First Am. Compl., ECF No.
 10; Defs.’ Mot. to Dismiss, ECF No. 7.) However, the Plaintiffs now seek leave to
 amend the complaint for a second time on the basis that preliminary discovery
 has uncovered “important evidence” that would support the addition of a claim
 for “Tortious Interference with a Dead Body” and a claim for the “Tort of
 Outrage.” (ECF No. 18 at 2.) The Defendants responded in opposition to the
 motion and the Plaintiffs filed a reply. (Defs.’ Resp., ECF No. 19; Pls.’ Reply, ECF
 No. 20.) Having review the record, the parties’ briefs, and the relevant legal
 authorities, the Court grants the motion (ECF No. 18).
        In accordance with Federal Rule of Civil Procedure 15(a)(2), a party seeking
 to amend its complaint may do so only with the opposing party’s written consent
 or the court’s leave. According to the rule, leave should be freely given when
 justice so requires. Rule 15(a) reflects a policy of “liberally permitting
 amendments” and absent a “substantial reason to deny leave to amend” a
 plaintiff’s request should be granted. Espey v. Wainwright, 734 F.2d 748, 750
 (11th Cir. 1984). “Although leave to amend shall be freely given when justice so
 requires, a motion to amend may be denied on numerous grounds such as
 undue delay, undue prejudice to the defendants, and futility of the
 amendment.” Maynard v. Bd. of Regents of Div. of Universities of Florida Dep’t of
 Educ. ex rel. Univ. of S. Florida, 342 F.3d 1281, 1287 (11th Cir. 2003) (quotations
 omitted). “[L]eave to amend should not be denied on the ground of futility unless
 the proposed amendment is clearly insufficient or frivolous on its face.” Montes v.
Case 1:20-cv-20990-RNS Document 21 Entered on FLSD Docket 08/28/2020 Page 2 of 2



 M & M Mgmt. Co., No. 15-80142-CIV, 2015 WL 11254703, at *1 (S.D. Fla. May
 12, 2015) (Marra, J.) (citing Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th
 Cir.1980)). In order to deny leave to amend, the Court must identify a “justifying
 reason.” Foman v. Davis, 371 U.S. 178, 182 (1962).
         After the Defendants moved to dismiss the original complaint on the
 grounds that the Death on the High Seas Act (“DOHSA”) precluded the Plaintiffs’
 claims for intentional infliction of emotional distress (“IIED”), the Plaintiffs filed
 an amended complaint that dropped the IIED claims. The Defendants now argue
 that the proposed second amended complaint would be futile because its two
 new claims – “tortious interference with a dead body” and the “tort of outrage” –
 are merely subcategories of IIED, which the Defendants claim is precluded by
 the DOHSA. However, the standard for futility requires “clear insufficiency” or
 “frivolity” on the face of the pleading, and that standard is not met here. (See
 Montes, 2015 WL 11254703, at *1. Moreover, the motion was timely filed by the
 July 20, 2020 deadline for amended pleadings. (Scheduling Order, ECF No. 14.)
         Without passing judgment on any future motion to dismiss, the Court
 finds that the Plaintiffs’ counterarguments in favor of leave to amend show that
 amendment is not futile at this stage. Specifically, the Plaintiffs acknowledge the
 restrictions of the DOHSA, yet they argue that it is not be applicable to the
 nuances of their proposed amendments. (See ECF No. 20 at 2 (“These new
 claims are based on events surrounding the death of their mother, not the acts
 causing the death itself.”).) Again, at this stage, the Court cannot find that the
 allegations and issues raised by the Plaintiffs are futile as a matter of law.
 Rather, a motion to dismiss, with its attendant briefing, would be the best way to
 fully resolve the issues presented by the motion. Among these issues are the
 scope of DOHSA and whether the litigation privilege immunizes the Defendants
 from liability arising from photographs that were uncovered during litigation
 discovery when, it seems, they were produced to counsel for the Plaintiffs.
         Accordingly, the Court finds no “substantial reason” at this early stage of
 the litigation why the Plaintiffs should be denied leave to amend. The Court
 emphasizes that its decision to grant leave to amend has been made in
 accordance with the applicable futility standard only. The Court therefore grants
 the Plaintiffs’ motion for leave to amend (ECF No. 18) and orders the Plaintiffs to
 file their second amended complaint by August 31, 2020.
       Done and ordered at Miami, Florida, on August 27, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
